                                                         United
Case 5:21-cr-00952 Document 1 Filed on 05/18/21 in TXSD Page  1 States
                                                                of 7 Courts Southern
                                                                   District of Texas
                                                                          FILED
                                                                      5/18/2021
                                                            Nathan Ochsner, Clerk of Court




                                                     5:21-cr-952

                                                    DS
Case 5:21-cr-00952 Document 1 Filed on 05/18/21 in TXSD Page 2 of 7
Case 5:21-cr-00952 Document 1 Filed on 05/18/21 in TXSD Page 3 of 7
Case 5:21-cr-00952 Document 1 Filed on 05/18/21 in TXSD Page 4 of 7
Case 5:21-cr-00952 Document 1 Filed on 05/18/21 in TXSD Page 5 of 7
Case 5:21-cr-00952 Document 1 Filed on 05/18/21 in TXSD Page 6 of 7
Case 5:21-cr-00952 Document 1 Filed on 05/18/21 in TXSD Page 7 of 7




                                                   5:21-cr-952
